Citation Nr: 0210904	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  00-16 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to an increased evaluation for obstructive sleep 
apnea, currently rated as 30 percent disabling.

(The issues of entitlement to an increased evaluation for 
degenerative disc disease, entitlement to an increased 
(compensable) evaluation for osteoarthritis of the left knee, 
and entitlement to an increased (compensable) evaluation for 
a scar of the right chest will be the subjects of a later 
decision.)


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on two separate periods of active duty, 
the first from January 1976 to January 1979, and the second 
from June 1985 to August 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the veteran 
service connection for obstructive sleep apnea (currently 
rated as 30 percent disabling), degenerative disc disease 
(currently rated as 10 percent disabling), osteoarthritis of 
the left knee, status post arthroscopic surgery with plica 
excision (currently rated as noncompensable), and a scar of 
the right chest, status post excision of gynecomastia 
(currently rated as noncompensable).  The awards were made 
effective on September 1, 1999, based on the date on which 
entitlement to VA compensation first arose (See 38 C.F.R. 
§ 3.400 (2001)).  The veteran appeals the individual 
evaluations assigned to each of the aforementioned 
disabilities and contends that the level of impairment 
produced by each warrants the assignment of a higher rating.

The Board is undertaking additional development of the issues 
of entitlement to increased evaluations for degenerative disc 
disease, osteoarthritis of the left knee and a scar of the 
right chest pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing the appellant's response to the notice, the 
Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

The disabling symptomatology associated with the veteran's 
obstructive sleep apnea necessitates the nightly use of a 
continuous positive airway pressure (CPAP) machine.


CONCLUSION OF LAW

For the entire period under consideration, the criteria for a 
50 percent evaluation, and no higher, for obstructive sleep 
apnea have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.97, Diagnostic Code 6847 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

With respect to the issue of entitlement to an increased 
evaluation for obstructive sleep apnea, we note that the RO 
has provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in February 
2001, in which it provided the veteran with an explanation of 
how VA would assist him in obtaining necessary information 
and evidence.  The veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim.  He has also been 
provided with VA examinations which address the increased 
rating claim on appeal.  Finally, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him. (See Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claim.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran is service-connected for chronic obstructive 
sleep apnea.  Objective medical evidence which pertains to 
this disability shows that on examination in October 1999 he 
complained of snoring, poor sleep and persistent fatigue.  
Cardiovascular examination was normal.  Respiratory 
examination shows that the had a 20-year history of smoking 
two packs of cigarettes per day, but that he quit smoking 
approximately 2 - 3 years ago.  He complained of shortness of 
breath but no cough.  He did not require any respiratory 
medications.  His lungs were clear to auscultation and 
percussion without rales, rhonchi or wheezes.  On chest X-ray 
he displayed insufficient inspiratory effort.  Moderate 
cardiomegaly was noted.  Both lungs were clear of any acute 
process and radiographic examination of his hemidiaphragms 
were unremarkable.

The report of an October 2000 VA respiratory examination 
shows that the veteran had a history of oropharyngeal surgery 
to improve his obstructive sleep apnea but that he still 
continued to experience snoring and sleeping problems.  He 
was placed on a CPAP machine and used it nightly.  His 
complaints included sleeping difficulties, daytime drowsiness 
and daytime sinus congestion which he relieved with his CPAP 
machine.  His lungs were clear to auscultation and percussion 
without rales, rhonchi or wheezing.  His heart displayed 
regular rate and rhythm without murmur, rub or gallop.  
Examination of his mouth and pharynx was benign.  The 
diagnosis was obstructive sleep apnea requiring use of a CPAP 
machine nightly.  His use of a CPAP machine for sleep apnea 
was also noted on an August 2001 VA outpatient treatment 
report.

The transcript of the veteran's hearing testimony in February 
2002 before the undersigned Board Member sitting at the RO 
shows that he testified, in pertinent part, that the sleeping 
problems associated with his sleep apnea caused him to 
experience persistent daytime fatigue which adversely 
affected his ability to drive an automobile and to pursue his 
studies as a full-time college student.  The daytime fatigue 
made him irritable and this, in turn adversely affected his 
family life as a husband and a father of three children under 
the age of 11.  He reported that he needed to use a CPAP 
machine every day in order to sleep.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2001).

The veteran is appealing the 30 percent evaluation current 
assigned to him for chronic obstructive sleep apnea.  This 
respiratory disability is rated under the schedular criteria 
contained in 38 C.F.R. § 4.97, Diagnostic Code 6847, which 
provides for a 30 percent evaluation for persistent day-time 
hypersomnolence.  A 50 percent rating is warranted for 
obstructive sleep apnea which requires use of breathing 
assistance device such as a CPAP machine.  A 100 percent 
rating may be assigned for obstructive sleep apnea which is 
manifested by chronic respiratory failure with carbon dioxide 
retention or cor pulmonale, or obstructive sleep apnea which 
requires tracheostomy.

The facts of the case clearly establish that the veteran 
requires the use of a CPAP machine.  He therefore meets the 
criteria for a 50 percent rating for obstructive sleep apnea.  
However, the evidence does not show that he suffers from 
chronic respiratory failure with carbon dioxide retention or 
cor pulmonale.  Respiratory examination in October 1999 and 
October 2000 revealed essentially normal objective findings 
and no indication of chronic respiratory failure with carbon 
dioxide retention.  Cardiovascular examination was 
essentially normal as well, with no diagnosis of heart 
disease including cor pulmonale.  There is also no indication 
that the obstructive sleep apnea necessitates treatment with 
a tracheostomy.  Therefore, assignment of a 100 percent 
evaluation for this disability is not warranted.

This case is based on an appeal of an April 2000 RO decision 
which granted the veteran's original claim of service 
connection for obstructive sleep apnea.  Consideration must 
therefore be given regarding whether the case warrants the 
assignment of separate ratings for this service-connected 
disability for separate periods of time, based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board finds, however, 
that assignment of a staged rating is not warranted in the 
present case with regard to the rating issue on appeal 
because the 50 percent evaluation for obstructive sleep apnea 
is warranted for the entire period under consideration.


ORDER

For the entire period under consideration, an increased 
evaluation to 50 percent for obstructive sleep apnea is 
granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

